DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as "means", "said," and "comprises" should be avoided.
The abstract of the disclosure is objected to because of the use of legal phraseology (note the word "comprises" in line 3).   Correction is required.  See MPEP § 608.01(b).
4.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: proper antecedent basis should be provided in the specification for the teaching that a portion of the upwardly-opening aperture of the food block ingredients from entering the food preparation container at any location other than through the ingredient-entry opening, as now recited in claim 25. No new matter should be entered into the application.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, i.e., New Matter.
The specification as originally filed does not provide support for the teaching of "a portion of the upwardly-opening aperture of the food preparation container so as to block ingredients from entering the food preparation container at any location other than through the ingredient-entry opening" as now recited in claim 25.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-4, 6-9, 13-17 and 24-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “A household appliance for preparing food” in the preamble of claims 1, 13 and 24, render the claims indefinite, since the preamble is conveying that claims are to a household appliance for preparing food, but the body of the claim does not provide any structure/tool for this household appliance to prepare food. Therefore, it is unclear what apparatus applicant is intending to encompass. All that is claimed is a container with a sensor, it is unclear how the device prepare food? What kind of appliance is the applicant considers to be encompassed.
Several expressions recited in the claims lack sufficient antecedent bases. For example, only, the phrases "the sensor" in line 2 of claims 2 and 6 lack proper antecedent basis. In another example only, the phrase "the sensor" in line 2 of claim 15 also lacks proper antecedent basis. In yet another example only, the phrase “the indication” in line 3 of claim 16 also lacks proper antecedent basis. These expressions make it difficult to determine what is or not in the claims. Accordingly, the applicant is requested to review all of the claims for the purpose of making corrections wherever appropriate but not specifically pointed to, in order to provide appropriate antecedents and to ensure consistency in the numbers of specific elements recited in the claims.
Indication of allowability of the claims is being withheld subject to the 35USC 112 rejection set forth above. 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose devices having a sensor to control flow rate of material.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/FAYE FRANCIS/Primary Examiner, Art Unit 3725